                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JOHN HARRY TAIT, II,                        )
                                             )
                       Plaintiff,            )
                                             )
        v.                                   )   C.A. No. 19-348 (MN)
                                             )
 NEW CASTLE COUNTY POLICE                    )
 DEPARTMENT, et al.,                         )
                                             )
                       Defendants.           )


                                    MEMORANDUM OPINION


John Harry Tait, II, Howard R. Young Correctional Institution, Wilmington, Delaware, Pro Se
Plaintiff.




June 20, 2019
Wilmington, Delaware
NOREIKA, U.S. District Judge:

I.     INTRODUCTION

       Plaintiff John Harry Tait, II (“Plaintiff”), an inmate at the Howard R. Young Correctional

Institution (“HRYCI”) in Wilmington, Delaware, filed this action pursuant to 42 U.S.C. § 1983.1

(D.I. 3). He appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 5).

The Court proceeds to review and screen the matter pursuant to 28 U.S.C. § 1915(e)(2)(b) and

§ 1915A(a).

II.    BACKGROUND

       On March 25, 2017, Plaintiff was arrested for an alleged drug transaction. (D.I. 3 at 9).

He alleges that during the arrest he was physically assaulted numerous times while being tased.

(Id.). Plaintiff alleges he was struck on both sides of his face several times and kneed in the rib

area. (Id.). Plaintiff alleges there is testimony “admitting to excessive force on behalf of the

arresting officers.” (Id.). Plaintiff was treated by medical staff at Christiana Hospital. (Id. at 10).

He alleges that as a result of the March 25, 2017 occurrence his vision has been severely affected

and he went through several weeks of physical pain. (Id. at 9). He seeks compensatory damages.

III.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.

§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks



1
       When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
       of a federal right, and that the person who caused the deprivation acted under color of state
       law. See West v. Atkins, 487 U.S. 42, 48 (1988).


                                                  1
redress from a governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect

to prison conditions). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d

224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at

94 (citations omitted).

       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1), a

court may dismiss a complaint as frivolous if it is “based on an indisputably meritless legal theory”

or a “clearly baseless” or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28;

see also Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d

1080, 1091-92 (3d Cir. 1995) (holding frivolous a suit alleging that prison officials took an

inmate’s pen and refused to give it back).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Federal

Rule of Civil Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240

(3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim

under § 1915(e)(2)(B)). However, before dismissing a complaint or claims for failure to state a

claim upon which relief may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915

and 1915A, the Court must grant a plaintiff leave to amend his complaint unless amendment would

be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                                 2
        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted.

See id. at 10.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.




                                                  3
IV.    DISCUSSION

       A.      Respondeat Superior/Personal Involvement

       The Complaint alleges that excessive force occurred when Plaintiff was arrested on

March 25, 2017. Excessive force claims arising out of an arrest are analyzed under the Fourth

Amendment. See Graham v. Connor, 490 U.S. 386 (1989).

       The Complaint names 18 individual defendants in the caption of the Complaint. Beyond

their designation as Defendants, the Complaint does not mention any defendant in the statement

of the claim. There are no allegations connecting or implicating any specific defendant. Liability

in a 42 U.S.C. § 1983 action is personal in nature and, to be liable, a defendant must have been

personally involved in the wrongful conduct. See Rode v. Dellarciprete, 845 F.2d 1195, 1208

(3d Cir. 1988). Allegations of personal involvement must also be sufficient pled to suggest a

plausible claim for relief. See Iqbal, supra, 556 U.S. 662, 678.

       As pled, the Complaint fails to state claims upon which relief may be granted against the

individual defendants. The claims will be dismissed as frivolous and for failure to state claims

upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) and

1915A(b)(1).

       B.      Municipal Liability

       The New Castle County Police Department (“NCCPD”) is also named as a defendant.

Generally, a municipality will not be held liable under the doctrine of respondeat superior for the

misconduct of its employees. See Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir.

1990). Instead, a municipality can only be liable under 42 U.S.C. § 1983 when a constitutional

injury results from the implementation or execution of an officially adopted policy or informally

adopted custom. See Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996) (citing Monell v.




                                                4
Department of Social Services of the City of New York, 436 U.S. 658 (1978)). A successful Monell

claim must establish: (1) an underlying constitutional violation; (2) a policy or custom attributable

to the municipality; and (3) that the constitutional violation was caused by the municipality’s

policy or custom. See Monell, 436 U.S. at 658.

       The Complaint contains absolutely no allegations against the NCCPD.              Absent any

allegation that a custom or policy established by the NCCPD directly caused harm to Plaintiff, his

§ 1983 claim cannot stand. The claim is frivolous and fails to state a claim upon which relief may

be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) and 1915A(b)(1). Therefore, it will

be dismissed.

       C.       Amendment

       As pled, the Complaint fails to state claims upon which relief may be granted. Therefore,

it will be dismissed. However, since it appears plausible that Plaintiff may be able to articulate a

claim against Defendants or name alternative defendants, he will be given an opportunity to amend

his pleading. See O’Dell v. United States Gov’t, 256 F. App’x 444 (3d Cir. 2007) (leave to amend

is proper where the plaintiff’s claims do not appear “patently meritless and beyond all hope of

redemption”).

V.     CONCLUSION

       For the above reasons, the Court will: (1) dismiss the Complaint as frivolous and for failure

to state claims upon which relief may be granted pursuant 28 U.S.C. § 1915(e)(2)(B)(i) and (ii)

and 1915A(b)(1); and (2) give Plaintiff leave to file an amended complaint.

       An appropriate Order will be entered.




                                                 5
